tcmemo_2016_88 united_states tax_court gary i terry petitioner v commissioner of internal revenue respondent docket no 13062-14l filed date gary i terry pro_se john d ellis for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold a notice_of_intent_to_levy the parties have filed cross-motions for summary_judgment under rule there exist no disputes of material fact and we agree with respondent’s position we will accordingly grant his motion for summary_judgment and deny petitioner’s background the following facts are derived from the parties’ pleadings and motions in- cluding the attached affidavits and exhibits see rule b petitioner resided in north carolina when he filed his petition during and contracting officers at the general services admin- istration gsa determined that petitioner had been overpaid on government con- tracts and demanded that he pay restitution petitioner alleges that the gsa com- mitted errors in making its determination the gsa through the department of justice notified the irs that petitioner owed a past-due legally enforceable debt the gsa’s claim for restitution arose out of petitioner’s involvement with scat inc his wholly owned corporation petitioner’s involvement with this entity has been well documented and he has pursued numerous lawsuits seeking redress against among others the gsa the small_business administration various department of justice attorneys various bankruptcy trustees and at least one federal judge see eg 699_fsupp2d_49 d d c noting petitioner’s various unsuccessful attempts to relitigate his gsa debt 328_br_450 bankr m d n c describing factual background of petitioner’s debt sec_6402 and requested that the irs collect this debt through the treasury offset program petitioner timely filed his federal_income_tax return for showing an overpayment of dollar_figure rather than refunding this sum to petitioner the irs used it to offset in part his gsa debt on date petitioner filed an amended_return for reporting an additional tax_liability of dollar_figure he remitted no pay- ment with this amended_return the irs accepted petitioner’s amended_return and assessed the additional tax shown thereon plus applicable penalties and interest because his original overpayment had already been applied to reduce the gsa debt the tax_liability reported on his amended_return gave rise to a balance due in an effort to collect this unpaid tax_liability the irs in date issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely requested a cdp hearing stating that he did not owe all or part of the taxes he did not seek a collection alternative and did not allege inability to pay the balance due a settlement officer from the irs appeals_office so1 was assigned to his case on date petitioner called so1 and asked for a face-to-face hearing she informed him that he needed to make this request in writing he also asked that she provide him a signed copy of the document authorizing the offset of hi sec_2011 overpayment she replied that she could not obtain this document and suggested that he might wish to file a freedom_of_information_act_request petitioner did not dispute the tax shown as due on his amended_return but insisted that the gsa debt was invalid because of official misconduct so1 determined that she had no authority to reverse the offset of petition- er’s original overpayment because that offset was completed before petitioner’s amended_return was filed on date she sent petitioner a letter proposing a telephone cdp hearing on march reminding petitioner to file a written request for a face-to-face hearing if he wished one and asking petitioner to supply a completed form 433-a collection information statement for wage earners and self-employed individuals if he desired a collection alternative in this letter so1 offered an installment_agreement under which petitioner would make monthly payments of dollar_figure petitioner never responded to this offer on february petitioner called so1 repeated his request for a copy of the document authorizing the offset and asked that his cdp hearing be reassigned to another settlement officer two days letter another settlement officer so2 sent petitioner a letter stating that the case had been reassigned to her she could not reverse the offset because the amended_return was received after the offset occurred and the telephone cdp hearing was still scheduled for march on march petitioner sent so2 a facsimile reiterating his request for a face-to-face hearing so2 called petitioner on march for the scheduled telephone hearing he repeated his assertions that the gsa debt was invalid and asked so2 to reschedule the hearing so she could consider that claim so2 explained that this was not a valid reason for rescheduling the hearing because she had no authority to recon- sider the validity of the gsa debt petitioner told so2 that he did not wish to dis- cuss the case further asked that she issue him a final notice_of_determination and ended the call two weeks later so2 responded to petitioner’s request for a face-to-face hearing asking him to provide within days a list of the issues he wished to discuss when petitioner failed to respond to this letter so2 closed the case and sent him on date the notice_of_determination underlying this case petitioner timely sought review in this court and on date respondent moved for summary_judgment on date petitioner responded to this motion and filed a cross-motion for summary_judgment discussion a summary_judgment and standard of review summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials we may grant summary_judgment when there is no genuine dispute concerning any material fact and a decision may be rendered as a matter of law rule b 118_tc_226 the parties agree on all questions of material fact and have expressed that con- sensus by filing cross-motions for summary_judgment we conclude that the ques- tion presented is appropriate for summary adjudication where as here there is no challenge to the amount of a taxpayer’s under- lying tax_liability we review the irs determination for abuse_of_discretion 114_tc_176 abuse_of_discretion exists when petitioner did not challenge during the cdp hearing or in the petition his underlying tax_liability for he is thus precluded from disputing that liability here see 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs where a taxpayer in a cdp hearing disputes an alleged misapplication of a credit or overpayment a de novo standard of review has sometimes been applied on the theory that this represents a challenge to the taxpayer’s underlying tax_liability see 141_tc_173 n collecting cases it is by no means clear that this theory would apply where the irs offsets an over- payment against a nontax debt in any event we would reach the same result if we adopted a de novo standard because as explained below we lack jurisdiction to review such offsets a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir b analysis in deciding whether the so abused her discretion in sustaining the notice_of_intent_to_levy we consider whether she properly verified that the require- ments of any applicable law or administrative procedure were met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more in- trusive than necessary sec_6330 it is clear from our review of the record that so2 conducted a thorough review of the transcripts of petitioner’s account and verified that the requirements of applicable law and administrative procedure were met sec_6402 provides that u pon receiving notice from any federal_agency that a named person owes a past-due legally enforceable debt the secretary shall reduce the amount of any overpayment payable to such person by the amount of such debt the duty imposed upon the commissioner by this statute is mandatory and overrides any request by the taxpayer that the over- payment be credited or refunded see jordan v commissioner tcmemo_2006_95 91_tcm_1129 aff’d 226_fedappx_15 1st cir because the secretary is legally required to make this offset he cannot review the validity of an agency debt of which he has been properly notified wooten v commissioner tcmemo_2003_113 85_tcm_1193 sec_6402 further provides that n o court of the united_states shall have jurisdiction to restrain or review a reduction authorized by sec_6402 to the extent petitioner has any claim for recovery therefore he must make that claim to the gsa see sec_6402 noting that the bar against judicial review does not preclude any_action against the federal_agency to which the amount of such reduction was paid wooten t c m cch pincite petitioner does not dispute that the irs received a proper notice of a past- due legally enforceable debt sec_6402 his sole argument is that alleged procedural defects render the gsa debt invalid because the irs lacked the au- thority to review the validity of that debt and because this court lacks jurisdiction to review the propriety of the commissioner’s offset petitioner’s argument is be- side the point petitioner repeatedly requested a face-to-face cdp hearing and so1 and so2 reasonably responded to these requests the regulations provide that a cdp hearing may but is not required to consist of a face-to-face meeting sec_301_6330-1 q a-d6 proced admin regs as we have often held a face-to-face cdp hearing is not required e g 115_tc_329 williamson v commissioner tcmemo_2009_188 a settlement officer does not abuse her discretion in denying a face-to-face hearing if she determines that it would not be productive because the taxpayer’s contentions are frivolous or groundless stockton v commissioner tcmemo_2009_186 98_tcm_103 petitioner failed to identify any issue that he wished to discuss at a face-to-face hearing--apart from his improper challenge to the validity of the gsa debt--and it was not an abuse_of_discretion to deny his request so1 determined that petitioner might be eligible for an installment agree- ment and actually proposed one but petitioner never responded to this offer and he did not request a collection alternative from so2 a settlement officer does not abuse her discretion by refusing to consider a collection alternative where as here the taxpayer fails to respond to an offer or place a counteroffer on the table see 138_tc_228 stanwyck v commis- sioner tcmemo_2012_180 103_tcm_1955 finding no abuse_of_discretion in any respect we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination issued date to reflect the foregoing an appropriate order and decision will be entered
